                              Case 1:20-cv-01881 Document 2 Filed 03/03/20 Page 1 of 2

JS 44C/SONY                                                               CIVIL COVER SHEET
REV. 06/01/17
                        The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                        other papers as required bylaw, except as provided by local rules of court. This farm, approved by the Judicial Conference of the
                        United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                DEFENDANTS
Securities &Exchange Commission                                                           Tomer Feingold & Dov Malnik


ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                 ATTORNEYS (IF KNOWN)
Assunta Vivolo, Esq.                                                N/A
New York Regional Office, 200 Vesey Street, Suite 400
New York, New York 10281
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE
                         (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Insider trading in violation of, inter alia, Sections 10(b) & 14(e) of the Securities Exchange Act of 1934 [15 U.S.C. Sections 78j(b), 78n(e)

                                                                                                                                                Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SONY at any time? No❑✓ Yes

If yes, was this case Vol.~ Invol. ~ Dismissed. No ~ Yes ~ If yes, give date                                                          & Case No.

IS THIS AN INTERNATIONAL ARBITRATION CASE?            No ❑Q          Yes ❑

(PLACE AN (xJ IN ONE BOX ONL1~                                      NATURE OF SUIT
                              TORTS                                                                                     ACTIONS UNDER STATUTES



CONTRACT                      PERSONAL INJURY              PERSONAL INJURY           FORFEITUREIPENALTY                 BANKRUPTCY                     OTHER STATUTES
                                                           [ )367 HEALTHCARE/
[ ]110        INSURANCE      [ ]310 AIRPLANE               PHARMACEUTICAL PERSONAL~ ~625 DRUG RELATED                                                 [ ] 375 FALSE CLAIMS
                                                                                                                       [ ]422 APPEAL
[ ]120        MARINE         [ ]315 AIRPLANE PRODUCT       I NJURY/PRODUCT LIABILITY                                           z8 USC 158             [ ]376 QUI 1'AM
                                                                                      SEIZURE OF PROPERTY
( ]130        MILLER ACT             LIABILITY             [ ]365 PERSONAL INJURY           p1 USC 861                 I ]4z3 WITHDRAWAL              [ j 400 STATE
[ ]140        NEGOTIABLE     [ ]320 ASSAULT, LIBEL 8               PRODUCT LIABILITY ~ ~                                       28 USC 157                      REAPPORTIONMENT
                                                                                         690 OTHER
              INSTRUMENT             SLANDER               [ ]368 ASBESTOS PERSONAL                                                                   [ J 410 ANTITRUST
 ]150         RECOVERY OF    [ ]330 FEDERAL                        I NJURY PRODUCT                                                                    [ ]430 BANKS &BANKING
              OVERPAYMENT 8           EMPLOYERS'                   LIABILITY          PROPERTY RIGHTS                                                 [ J 450 COMMERCE
              ENFORCEMENT             LIABILITY                                                                                                       [ j460 DEPORTATION
              OF JUDGMENT    [ ]340 MARINE                  PERSONAL PROPERTY            [ ]820 COPYRIGHTS                                            [ ]470RACKETEERINFLU-
[ ]151        MEDICARE ACT   [ ]345 MARINE PRODUCT                                       [ ]830 PATENT                                                         ENCED &CORRUPT
[ ]152        RECOVERY OF             LIABILITY            [ ]370 OTHER FRAUD             ~ ]g35 PATENT-ABBREVIATED NEW DRUG APPLICATION                       ORGANIZATION ACT
              DEFAULTED      [ ]350 MOTOR VEHICLE          [ ]371 TRUTH IN LENDING                                                                            (RICO)
              STUDENT LOANS [ ]355 MOTOR VEHICLE                                         [ ]840 TR,4DEMARK                                            [ )480 CONSUMER CREDIT
             (EXCL VETERANS)         PRODUCT LIABILITY                                                              SOCIAL SECURITY                   [ ]490 CABLE/SATELLITE N
[ ] 153       RECOVERY OF    [ ]360 OTHER PERSONAL
              OVERPAYMENT             I NJURY              [ ]380 OTHER PERSONAL          LABOR                        [ ]861 HIA (1395f~             [~ 850 SECURITIES/
              OF VETERAN'S   [ ] 362 PERSONAL INJURY-              PROPERTY DAMAGE                                     [ ]862 BLACK LUNG (923)                COMMODI3IES/
              BENEFITS               MED MALPRACTICE       [ ]365 PROPERTY DAMAGE         ~ ~ 710 FAIR LABOR           [ ]863 DIWClDIWW (405(g))              EXCHANGE
[ ]160        STOCKHOLDERS                                         PRODUCT LIABILITY                STANDARDS ACT      [ ]864 SSID TITLE XVI
              SUITS                                                                       ~ ]720 LABOR/MGMT            [ ]865 RSI (405(g))
[ ]190        OTHER                                     PRISONER PETITIONS                          RELATIONS                                         [ ]890 OTHER STATUTORY
              CONTRACT                                  [ J 463 ALIEN DETAINEE            ~ ]740 R4ILWAY LABOR ACT                                            ACTIONS
[ ]195        CONTRACT                                  [ ]510 MOTIONS TO                [ ] 751 FAMILY MEDICAL         FEDERAL TAX SUITS             [ ]891 AGRICULTURAL ACTS
              PRODUCT        ACTIONS UNDER STATUTES              VACATE SENTENCE         LEAVE ACT (FMLA)
              LIABILITY                                          28 USC 2255                                        [ ]670 TAXES (U.S. Plaintiff or
[ ]196    FRANCHISE          CIVIL RIGHTS               [ ]530 HABEAS CORPUS             [ ]790 OTHER LABOR                 Defendant)                [ ]893 ENVIRONMENTAL
                                                        [ ]535 DEATH PENALTY                     LITIGATION         [ ]877 IRS-THIRD PARTY                    MATTERS
                              [ ]440 OTHER CIVIL RIGHTS ~ 1 540 MANDAMUS &OTHER            ]791 EMPL RET INC                26 USC 7609               []895 FREEDOM OF
                                     (Non-Prisoner)                                              SECURITY ACT (ERISAJ                                         INFORMATION ACT
REAL PROPERTY                                                                                                                                         [ ] 896 ARBITRATION
                              [ J 441 VOTING                                         IMMIGRATION
[ ]210       LAND               ]442 EMPLOYMENT            PRISONER CIVIL RIGHTS                                                                      [ j 899 ADMINISTR,4TIVE
             CONDEMNATION     [ ]443 HOUSING/                                        ~ ]462 NATURALIZATION                                               PROCEDURE ACT/REVIEW OR
[ ]220       FORECLOSURE               ACCOMMODATIONS [ ]550 CIVIL RIGHTS                     APPLICATION                                                APPEAL OF AGENCY DECISION
[ ]230       RENT LEASE &     [ ]445 AMERICANS WITH        [ ]555 PRISON CONDITION   ~ J 465 OTHER IMMIGRATION
                                       DISABILITIES -                                                                                                   [ j 950 CONSTITUTIONALITY OF
             EJECTMENT                                     ( ]S60 CIVIL DETAINEE              ACTIONS
[ ]240       TORTS TO LAND             EMPLOYMENT             CONDITIONS OF CONFINEMENT                                                                 STATE STATUTES
~ ]245       TORT PRODUCT     [ ]446 AMERICANS WITH
             LIABILITY                 DISABILITIES -OTHER
~ ]290       ALL OTHER         [ ]448 EDUCATION
             REAL PROPERTY




          Check if demanded in complaint:
                                                                     DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

❑         CHECK IF THIS IS ACLASS ACTION
          U NDER F.R.C.P. 23
                                                                     AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
                                                                     IF SO, STATE:

DEMAND $                             OTHER                           JUDGE Preska                                               DOCKET NUMBER 19-Cv-9744

Check YES only if demanded in complaint
JURY DEMAND: ❑YES X10                                                 NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                          Case 1:20-cv-01881 Document 2 Filed 03/03/20 Page 2 of 2


(PLACE AN x IN ONE BOX ONL1~                                              ORIGIN
                                                                                                                  Multidistrict        ~7 Appeal to District
 ❑
 Q ~ Original       ~ 2 Removed from             ~3 Remanded      ~ 4 Reinstated or      ~ 5 Transferred from ~ 6
                                                                                            (Speciy District)     Litigation              Judge from
     Proceeding         State Court                 from              Reopened
                                                                                                                  (Transferred)           Magistrate Judge
                                                    Appellate
                         a. all parties represented Court
                                                                                                              ~$ Multidistrict Litigation (Direct File)
                     ❑   b, At least one party
                            is pro se.
(PLACE AN x IN ONE BOX ONL1~                               BASIS OF JURISDICTION                                          IF DIVERSITY,INDICATE
 ❑
 x 1 U.S. PLAINTIFF      ❑ 2 U.S. DEFENDANT         ❑ 3 FEDERAL QUESTION   ❑4 DIVERSITY                                   CITIZENSHIP BELOW.
                                                       (U.S. NOT A PARTY)

                               CITIZENSHIP OF PRINCIPAL PARTIES(FOR DIVERSITY CASES ONLY)
      (Place an [X] in one box for Plaintiff and one box for Defendant)
                             PTF    DEF                                               PTFDEF                                                    PTF DEF
CITIZEN OF THIS STATE        [ ]1   [ ]1      CITIZEN OR SUBJECT OF A                 [ ]3[ J 3     INCORPORATED and PRINCIPAL PLACE            [ ]5 [ ]5
                                               FOREIGN COUNTRY                                      OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE [ ]2 [ ]2            INCORPORATED or PRINCIPAL PLACE         [ ]4[ ]4      FOREIGN NATION                              [ ]6 [ ]6
                                               OF BUSINESS IN THIS STATE

PLAINTIFFS) ADDRESSES)AND COUNTY(IES)




DEFENDANTS)ADDRESSES)AND COUNTY(IES)




DEFENDANTS)ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                           COURTHOUSE ASSIGNMENT
  hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:    THIS ACTION SHOULD BE                   sIGNE~ 70:          ❑WHITE PLAINS                      ❑x MANHATTAN

DATE 03/03/2020                                                                               ADMITTED TO PRACTICE IN THIS DISTRICT
                SI NATURE OF ATTORNEY OF RECORD
                                                                                             [ ] NO
                                                                                             [~ YES(DATE ADMITTED Mo.Sept.      Y~, 2005                  )
RECEIPT #                                                                                     Attorney Bar Code # 4213153

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge                                                                                              is so Designated.

Ruby J. Krajick, Clerk of Court by                             Deputy Clerk, DATED

U NITED STATES DISTRICT COURT(NEW YORK SOUTHERN)


                                           Clear Form                     Save                       Print
